772 N.W.2d 426 (2009)
Raymond O'NEAL, Plaintiff-Appellant,
v.
ST. JOHN HOSPITAL & MEDICAL CENTER, Ralph Dilisio, M.D., and Efstathios Tapazoglou, M.D., Defendants-Appellees.
Docket Nos. 138180, 138181. COA Nos. 277317, 277318.
Supreme Court of Michigan.
September 30, 2009.

Order
On order of the Court, the application for leave to appeal the November 4, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the requirements set forth in the second sentence of MCL 600.2912a(2) apply in this case; (2) if not, whether the plaintiff presented sufficient evidence to create a genuine issue of fact with regard to whether the defendants' conduct proximately caused his injury, or (3) if so, whether Fulton v. William Beaumont Hosp., 253 Mich.App. 70, 655 N.W.2d 569 (2002), was correctly decided, or whether a different approach is required to correctly implement the second sentence of § 2912a(2).
The Clerk of the Court is directed to place this case on the January 2010 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than November 13, 2009, and appellees' brief and appendix, if appellees choose to submit an appendix, must be filed no later than December 4, 2009.
The Michigan State Medical Society, Michigan Health and Hospital Association, Michigan Association for Justice, and Michigan Defense Trial Counsel, Inc., are *427 invited to file briefs amicus curiae, to be filed no later than December 16, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than December 16, 2009.